Citation Nr: 0619039	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder, including as secondary to a right foot disorder.  

2.  Entitlement to an increased (compensable) rating for a 
service-connected scar, bottom of left foot, residual of 
excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection a status post right patella 
fracture and denied an increased evaluation for a scar of the 
left foot, residual from an excision.  

The case was previously before the Board in March 2005, when 
it was remanded for additional development and adjudication.

In February 2006, the VA Appeals Management Center (AMC) 
issued a decision finding that new and material evidence had 
not been presented to reopen a claim for service connection 
of a disability of the veteran's right foot.  This issue is 
not before the Board as the veteran has not appealed this 
decision.  


FINDINGS OF FACT

1.  There is no competent evidence showing that the veteran's 
right knee disorder had its onset in service or is otherwise 
etiologically related to his active service.  

2.  The veteran is not service connected for a right foot 
disability.

3.  The veteran's service-connected scar of the left foot is 
asymptomatic.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Entitlement to service connection for a right knee 
disorder as secondary to a right foot disorder is precluded 
by law.  38 C.F.R. § 3.310 (2005); Sabonis v. Brown, 6 Vet.  
App. 426, 430 (1994).  

3.  The criteria for a compensable disability rating for a 
service-connected scar, bottom of left foot, residual from 
excision, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001), Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2001, with respect to the 
veteran's claim for an increased evaluation, and September 
2001, with respect to his claim for service connection.  This 
notice was provided to the veteran prior to the initial 
adjudication of his claims by the RO in May 2002.  The 
veteran was told of the requirements to establish a 
successful claim, advised of his and VA's respective duties, 
and asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The timing and 
content of these letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection with regard to 
his right knee and to substantiate his claim for an increased 
evaluation of his service-connected disability of the left 
foot.  He was not provided with notice of the type of 
evidence necessary to establish a disability rating with 
regard to his claim for service connection for his claimed 
right knee disability nor of the type of evidence necessary 
to establish an effective date with regard to either claim.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for an increased evaluation and for service 
connection, any questions as to the appropriate disability 
rating for the claim for service connection of the right 
knee, or effective date to be assigned for either claim, are 
rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Denver, Colorado VA Medical Center (VAMC), the North Texas 
Health Care System (HCS), and the University of Texas 
Galveston Branch Hospital.  The veteran was afforded 
appropriate VA examinations in April 2005.  

In his June 2003 substantive appeal, the veteran asserted 
that VA had failed to comply with provisions of the VCAA 
because he had not been afforded an adequate examination.  VA 
cured any possible defect as to VA's duty to assist in 
providing a medical examination by affording the veteran the 
aforementioned April 2005 medical examination.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

By a rating decision dated in July 1979, the RO granted 
service connection for a post operative excision on the 
bottom of the left foot and a noncompensable disability 
evaluation was assigned, effective from May 24, 1979.  This 
noncompsensable rating remained in effect until the veteran 
filed his claim for an increased rating in February 2001.  

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
a 10 percent evaluation was warranted for superficial, poorly 
nourished scars with repeated ulceration.  Diagnostic Code 
7804 provided that a 10 percent disability evaluation was 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars could also be rated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804, 7805 (2001).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Superficial scars that do not 
cause limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars 
that are deep or that cause limited motion warrant different 
ratings depending upon the area or areas of involvement.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  A 10 percent 
evaluation is warranted if the area or areas exceed 6 square 
inches (39 sq. cm.), a 20 percent rating if the area or areas 
exceed 12 square inches (77 sq. cm.), a 30 percent rating if 
the area or areas exceed 72 square inches (465 sq. cm.) and a 
40 percent rating if the area or areas exceed 144 square 
inches (929 sq. cm.).  The revised criteria continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's left foot scar.  The 
April 2005 VA examination indicated that the veteran had no 
subjective complaints regarding his service-connected scar of 
the left foot.  Significantly, upon examination of the left 
foot, no scar was found.  While the examiner found a non-
tender callus on the inferior medial portion of the great toe 
interphalangeal joint, the Board notes that the location of 
the veteran's service-connected disability is under the 
second metatarsal head area of the left foot.  

Under both the old and new versions of the Diagnostic Code 
7805 VA is directed to rate scars based upon limitation of 
motion of the affected part.  In this case the veteran does 
not complain of any limitation of function from this service-
connected scar.  Indeed, the April 2005 examination report 
states that the veteran denied ever having any left foot 
surgery and denied having any left foot problems.  The 
veteran stated that he the only foot surgery he ever had was 
of his right foot.  In any event, the examiner found no 
evidence of a scar on the left foot and the veteran stated 
that he had no problem with his left foot.  Therefore, a 
compensable rating for limitation of function of the left 
foot is not warranted.

Similarly, given the lack of an observable scar, a 
compensable rating would not be appropriate under either 
version of Diagnostic Codes 7803 or 7804 or under the "new" 
Diagnostic Code 7801 or 7802.  Since the April 2005 VA 
medical examiner stated that no scar is visible, and the 
veteran states that he has no symptoms of the left foot, it 
follows that there is no unstable scar, no scar with area of 
6 square inches or larger, nor a scar painful or tender upon 
objective demonstration or examination.  In short, the scar 
is asymptomatic.

The preponderance of evidence is against the veteran's claim.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected scar of 
the left foot, and the record contains no evidence to suggest 
that marked interference with employment is the result of 
this service-connected disability.  The record indicates that 
the veteran has not worked since 1989, but there is no 
indication, nor does the veteran assert, that this lack of 
employment is related to his service-connected disability.  
Indeed, the April 2005 VA examination reports that the 
veteran stated he had no problems with his left foot.  In the 
absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; his disability is appropriately 
rated under the schedular criteria.


Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for arthritis may be established based 
upon a legal presumption by showing that it was manifested to 
a compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service medical records are absent for any complaint or 
treatment involving the veteran's right knee.  A separation 
medical examination shows that the veteran's lower 
extremities were normal. 

January 2001 marks the first documented evidence of any 
problems with the veteran's right knee.  VA clinical records 
report that the veteran fractured his right patella as the 
result of a fall on December 30, 2000.  He subsequently 
underwent surgery to repair his knee.  Thus, the first 
evidence of a right knee problem arose over 30 years after 
separation from service.  Furthermore, any current disability 
of the veteran's right knee is clearly attributable to his 
fall in December 2000, a fact not disputed by the veteran.  
There is no competent evidence of record showing that a right 
knee disorder had its onset during service or is related to 
any in-service disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  As such, direct service 
connection for the veteran's disability of the right knee 
must be denied.  The preponderance of evidence is against the 
claim.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).  

The Board is aware that the veteran does not claim to have 
injured his knee in service.  Rather, his claim is primarily 
based on secondary service connection.  He contends that he 
suffers from a disability of the right foot incurred in 
service and that this condition caused the fall in December 
2000.  While the claim for secondary service connection, as 
explained below, lacks a legal basis, the Board does note 
that the April 2005 medical examiner did examine the 
veteran's right foot and right knee as well as review the 
claims folder, and opined that any right foot problem was not 
in any way related to his right knee injury.  

Regardless, since service connection has not been established 
for a right foot disorder, the claim for service connection 
for right knee disorder as secondary to a right foot disorder 
must fail as a matter of law.  In this instance, the law, and 
not the evidence, is dispositive of the claim, and therefore 
the claim should be denied because of lack of legal merit or 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to an increased (compensable) rating for a 
service-connected scar, bottom of left foot, residual of 
excision, is denied.

Entitlement to service connection for a right knee disorder, 
including as secondary to a right foot disorder, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


